Citation Nr: 1023548	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-30 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chronic sinusitis.  

2.  Entitlement to an effective date earlier than March 3, 
2005, for chronic sinusitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to 
December 1971.  

These matters come to the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of the VA RO in New 
Orleans, Louisiana, which granted service connection for 
chronic sinusitis, and assigned a 10 percent rating, 
effective from May 3, 2006.  The Veteran challenges both the 
initial rating assigned and the effective date of service 
connection.  

Subsequently, the claim for an earlier effective date for 
service-connected chronic sinusitis was addressed in an RO 
rating decision, dated in August 2008, which granted an 
effective date of March 3, 2005 as the date of service 
connection.  

During the course of his appeal, the Veteran was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in April 2010.  

The issue of entitlement to an effective date earlier than 
March 3, 2005 for service connection for chronic sinusitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

The evidences show that throughout the entire appeal period 
the Veteran's chronic sinusitis has been shown to be 
productive of near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge and crusting after repeated surgeries.  


CONCLUSION OF LAW

The criteria for a rating of 50 percent for service-connected 
chronic sinusitis have been met for the entire period of this 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.7, 4.97, Diagnostic Code (DC) 6513 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the Board's favorable disposition of the claim on 
appeal, which includes a full grant of the benefit sought by 
the Veteran, resulting in the receipt of the maximum 
schedular evaluation under the applicable diagnostic code for 
the entire period of this appeal, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim has been accomplished.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), are both required.  See Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The General Rating Formula for Diseases of the Nose and 
Throat, 38 C.F.R. § 4.97, provides as follows:

Diagnostic Code 6513 provides:

Sinusitis, maxillary, chronic.

General Rating Formula for Sinusitis (DC's 6510 through 
6514):

50%	Following radical surgery with chronic osteomyelitis, 
or; near constant sinusitis characterized by headaches, 
pain and tenderness of affected sinus, and purulent 
discharge or crusting after repeated surgeries;  

30%	Three or more incapacitating episode per year of 
sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge 
or crusting;  

10%	One or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge 
or crusting.  

Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  

38 C.F.R. § 4.79, DC 6513 (2009).  

The Veteran asserts that his service-connected chronic 
sinusitis warrants an increased initial rating pursuant to 38 
C.F.R. § 4.97, DC 6513 (2009).  This assertion is supported 
by oral testimony provided by the Veteran and his 
representative in his April 2010 hearing, along with written 
statements by the Veteran, his friends, and his 
representative, which corroborate his reported 
symptomatology.  

As noted, in a February 2007 rating decision, the RO granted 
service connection for chronic sinusitis, and assigned a 10 
percent, based on the findings of a January 2007 VA 
examination.  Further, an August 2008 RO rating decision 
granted an effective date of March 3, 2005 for the grant of 
service connection.  

After considering the evidence in its entirety, the Board 
finds that the criteria for a 50 percent disability rating 
under DC 6513 are more nearly approximated in this case.  

Notably, various private treatment records, dated from 1973, 
generally show findings of and treatment for chronic 
sinusitis.  

In particular, a January 2005 private radiology report that 
assessed the results of a CT scan of the sinuses, shows 
findings that the frontal sinuses had not developed, there 
was moderate bilateral ethmoid mucosal thickening affecting 
the anterior and posterior ethmoids, moderate circumferential 
mucosa thickening was seen within the left maxillary sinus, 
there was obstruction to the left osteomeatal, the right 
maxillary sinus was congenitally smaller than the left, the 
medial wall of the right maxillary sinus was absent either 
post-surgically or congenitally absent, there was a partial 
obstruction of the right LMU and there was mild mucosal 
thickening of the right maxillary antrum.  Further, the 
radiologist noted that the sphenoid sinuses were clear, and 
the nasal septum was deviated to the left.  Here, the Veteran 
was diagnosed with bilateral maxillary disease of the left 
greater than thee right with absence of the medial wall right 
maxillary sinus, either congenital or post-surgical in 
nature, bilateral OMU obstruction, moderate ethmoid mucosal 
thickening, and left nasal septal deviation.  

A private operation report, dated in March 2006, reveals that 
the Veteran underwent surgical procedures, to include a 
septoplasty and a bilateral endoscopic anterior-posterior 
ethmoidectomy with bilateral endoscopic maxillary antrostomy 
with removal of contents, to treat a deviated septum and 
chronic ethmoid and maxillary sinusitis.  

In conjunction with the current appeal, a VA nose, sinus, 
larynx, and pharynx examination was ordered in January 2007.  
Here, the Veteran reported the date of onset of his sinusitis 
was in January 1971, when he sustained a trimalar fracture 
and was treated with open reduction internal fixation.  He 
indicated that he had problems with his sinuses since the 
fracture, and underwent a functional endoscopic sinus surgery 
and septoplasty in March 2006 to treat his disorder along 
with a deviated septum.  The examiner noted that the Veteran 
required 3 bouts of antibiotics for 10 to 14 days since his 
surgery, but that the Veteran reportedly felt better since 
then, and was reportedly being treated with Sudafed cold and 
sinus for his disability.  Moreover, the Veteran indicated 
that he retired from work in 2001 due to his traumatic brain 
injury and back injury.  

On physical examination testing, the examiner observed that 
there was 20 percent nasal obstruction on the left side, and 
septal deviation due to trauma.  However, there was no soft 
palate abnormality, no right nasal obstruction, no nasal 
polyps present, no rhinoscleroma present, no tissue loss, 
scarring, or deformity of the nose, no evidence of Wegener's 
granulomatosis or granulomatous infection, and no residuals 
of an injury to the pharynx, including nasopharynx.  A CT 
scan of the sinuses was performed, and hypoplasia of 
maxillary and frontal sinuses, and ethmoid, frontal and 
sphenoid sinusitis was noted.  The Veteran was diagnosed with 
chronic sinusitis that moderately affected his ability to 
play sports and pursue recreational hobbies, and with 
deviated nasal septum.  

In a May 2007 letter from the same private physician who 
performed the Veteran's surgery in March 2006, the physician 
indicated that the Veteran had undergone aggressive medical 
therapy for his chronic congestion, sinusitis, and complaints 
of facial pain and pressure without relief, noting that a CT 
scan revealed marked deviation of the nasal septum with 
evidence of chronic pansinusitis.  The physician 
characterized the Veteran's symptoms as chronic headaches, 
facial pain and pressure, ongoing rhinitis, nasal congestion 
with obstruction, sinusitis, and other symptoms related to 
the original injury, and opined that it was clear that the 
Veteran's current sinus complaints and need for recent sinus 
surgery were all related to the in-service accident in which 
he sustained injury to his head, as well as the post-trauma 
consequences of such an injury.  

A facial series performed as part of a September 2007 QTC 
examination reveals findings of decreased serration of the 
left maxillary sinus as compared to the right from what 
appears to be either chronic mucosal thickening of the left 
lateral wall or congenital asymmetry, but there was no 
evidence of acute fracture or air fluid level.  The Veteran 
was diagnosed with asymmetry of the maxillary air cells, with 
no definitive evidence of a fracture.  

Significantly, an additional opinion letter dated in August 
2008, from the same private physician who performed the 
Veteran's March 2006 surgery, shows findings of multiple 
recurrent sinusitis episodes, which required medical 
treatment, in addition to a chronic rhinitis.  The physician 
noted the Veteran had a facial deformity with ongoing pain 
and pressure, also requiring medical treatment.  Upon review 
of the Veteran's medical record, the physician opined that 
without a doubt the Veteran has a chronic, near constant 
sinusitis, which is characterized by headaches, pain and 
tenderness of the affected sinuses, with intermittent and 
purulent drainage and crusting of the nasal cavities and 
sinus cavities.  The physician concluded that these symptoms 
were related to the Veteran's prior in-service injury, and 
that he requires endoscopies with debridement and medical 
therapy for the purulent discharge and crusting of his 
chronic sinusitis with underlying osteomyelitis.  

Further, lay statements from several of the Veteran's 
friends, received in January 2010, reflect observations that 
the Veteran has had serious sinus trouble and headaches since 
1971 that has left him bed-ridden for days on end.   

Lay witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

On this record, the Board finds that the service-connected 
chronic sinusitis currently is productive of a disability 
picture that more closely approximates that of near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge and crusting after 
repeated surgeries.  

Thus, for these reasons, the Board finds that a maximum 
rating of 50 percent for service-connected chronic sinusitis 
is for application with consideration of the provisions of 38 
C.F.R. § 4.7.  

As indicated, the Board has favorably applied the benefit-of- 
the-doubt doctrine in reaching the decision to award the 50 
percent rating.  See 38 U.S.C.A. § 5107 (b) (West 2002); 38 
C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990). 

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that the service-connected chronic sinusitis 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation.  
In this regard, the Board is aware of the Veteran's claim for 
entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU), dated in November 2009.  However, as 
noted in the January 2007 VA examination report, the Veteran 
indicated that he retired from work in 2001 due to his 
traumatic brain injury and back injury.  

Moreover, although the Veteran underwent an endoscopic sinus 
surgery and septoplasty to treat his chronic sinusitis, there 
is no indication that this disability has necessitated any 
period of hospitalization during the pendency of this appeal.  

As such, the Board is not required to remand these matters to 
the RO for referral actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra- schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Finally, the Board has considered whether "staged" ratings 
are appropriate.  See Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
record, however, does not support assigning different 
percentage disability ratings for the disabilities on appeal 
during the periods in question.  


ORDER

A schedular rating of 50 percent for chronic sinusitis is 
granted for the entire period of this appeal, subject to the 
regulations governing the payment of VA monetary benefits.  


REMAND

Notably, during the Veteran's April 2010 videoconference 
hearing, he asserted a claim for entitlement to an effective 
date earlier than March 3, 2005, for service connection for 
chronic sinusitis.  Specifically, the Veteran claimed that he 
first filed his claim for service connection for his chronic 
sinusitis disability in April 1973.  

By way of procedural background, the Board notes that, as 
part of his notice of disagreement with the February 2007 RO 
rating decision, the Veteran indicated disagreement with 
effective date of service connection assigned in the rating 
decision.  

The RO has not yet issued a statement of the case (SOC) on 
the matter.  An unprocessed notice of disagreement (NOD) 
should be remanded, not referred, to the RO for issuance of 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC with respect to the 
claim for entitlement to an effective date earlier 
than March 3, 2005 for service connection for 
chronic sinusitis.  The Veteran is advised that a 
timely substantive appeal will be necessary to 
perfect the appeal as to this disability to the 
Board.  38 C.F.R. § 20.302(b) (2009).  Then, only 
if the appeal is timely perfected, this issue is to 
be returned to the Board for further appellate 
consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


